In a contract action *630to recover for lost profits, the third-party defendant fourth-party plaintiff appeals from an order, of the Supreme Court, Westchester County (Gurahian, J. ), dated June 17, 1981, which granted the plaintiff fourth-party defendant’s motion for a protective order with respect to the production of certain documents for deposition upon oral examination. Order affirmed, with $50 costs and disbursements. Appellant sought by notice to take deposition upon oral examination of plaintiff’s president, to compel production of “plaintiff’s books of account (including without limitation its general ledgers), financial statements, profit and loss statements, and federal and state tax returns for the entire period with respect to which damages measured by lost profits are claimed herein; and * * * [a]ll route cards, ledger cards, invoices, bills, statements, receipts, documents or business records of any kind and description relating to the linen supply services rendered by plaintiff to defendant K. M. Lehmann d/b/a Maxi’s Restaurant, including without limitation all records relating to merchandise ordered by plaintiff especially for Maxi’s Restaurant.” The notice was overly burdensome in that it “seeks an improper wholesale fishing expedition” of plaintiff’s financial affairs and business records. (Butler v District Council 37, Amer. Federation of State, County & Municipal Employees, AFL-CIO, 72 AD2d 720.) The array of documents sought exceeds the requirements for a pretrial examination and the bounds intended by CPLR 3111. Accordingly, plaintiff is entitled to a protective order without prejudice to the service of a proper disclosure demand, should appellant be so advised. Mangano, J. P., Thompson, Brown and Niehoff, JJ., concur.